           Case 2:19-cv-00369-WB Document 79 Filed 08/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NORRISTOWN ON-SITE, INC.,                                CIVIL ACTION
              Plaintiff,

              v.

REGIONAL INDUSTRIES, L.L.C.,                             NO. 19-369
              Defendant.

                                         ORDER

       AND NOW, this 10th day of August, 2020, upon consideration of Plaintiff’s Motion for

Partial Summary Judgment and briefing in support thereof (ECF Nos. 62, 64, 68 & 72) and

Defendant’s response in opposition thereto (ECF No. 66), IT IS HEREBY ORDERED as

follows:

   1. Plaintiff’s Motion for Summary Judgment for confession of judgment is DENIED.

   2. In all other respects, Plaintiff’s Motion is GRANTED.




                                                  BY THE COURT:



                                                  /s/ Wendy Beetlestone
                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
